BY ORDER OF THE COURT:
Judge-Richard W. Ervin, III, is re-assigned to the General Division effective June 1, 1998. The Administrative Division will consist of the four judges currently assigned to that division: Judge Anne C. Booth, Judge Robert T. Benton, II, Judge William A. Van Nortwick, Jr., and Judge Philip J. Padovano.
Witness the Honorable Edward T. Bar-field, Chief Judge of the First District Court of Appeal and the Seal of said Court, at Tallahassee, Florida, this 14th day of May, 1998.